Citation Nr: 0011544	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-19 270	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
however classified.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in August and 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO) denying service 
connection for psychosis and major depression.  

The Board construes the issue as stated on the title page of 
this decision.  It is readily apparent from the notice of 
disagreement and the substantive appeal filed in November 
1998 that the veteran is claiming service connection for a 
psychiatric disorder classified as psychosis or major 
depression.

The veteran served on active duty from October 1996 to 
September 1997.  


REMAND

Additional development by the RO is necessary before the 
Board can decide the issue of whether the veteran is entitled 
to service connection of psychosis.  In a VA Form 9 (Appeal 
to Board of Veterans' Appeals) received in November 1998, the 
veteran indicated that he was going to be examined by the VA 
later that month, and requested that the RO obtain a copy of 
the examination report.  In a letter dated December 1998, the 
RO informed the veteran that it could not do so and advised 
him to obtain the report and submit it to the RO.  The RO 
explained that it had a duty to assist only those claimants 
who present well-grounded claims, and implied that, because 
the veteran had not done so, he was not entitled to the RO's 
assistance.  

The VA has constructive knowledge of medical records 
generated by its agency; therefore, it is obligated to obtain 
all such records, provided they may be pertinent to the issue 
on appeal.  Bell v. Derwinski, 2 Vet.App. 611, 612-13 (1992).  
See also Hayre v. West, 188 F. 3rd 13277 (Fed. Cir. 1999) and 
the recent Tetro v. West.  Otherwise, the RO or the Board's 
decision may not become final.  Inasmuch as there is a VA-
generated medical report that may be outstanding and 
pertinent to the 


veteran's claim, this case needs to be remanded for the RO to 
secure and associate this report with the veteran's claims 
file. 

In addition, in the VA Form 9, the veteran also indicated 
that if the RO again denied his claim after reviewing the 
outstanding VA examination report, he would like to be 
scheduled for a hearing before a hearing officer at the RO.  
Accordingly, the RO should afford the veteran a hearing at 
the RO.

To ensure due process of law and that the Board's decision is 
based on a complete record  this case is remanded to the RO 
for the development noted below.

1.  The RO should obtain and associate 
with the claims file the report of VA 
examination that was to be conducted in 
November 1998. 

2.  The RO should schedule a hearing for 
the veteran before a hearing officer, 
unless his claim is otherwise allowed.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder however classified, 
whether psychosis or major depression.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further review.



The purpose of this REMAND is to afford the veteran due 
process of law.  At this time, the Board does not intimate 
any opinion as to the merits of this appeal.  While this 
claim is in Remand status, the veteran may submit additional 
evidence in support of his claim.  However, he is not 
required to act until he is further notified by the RO.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




